Citation Nr: 9928562	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
subtotal gastric resection for duodenal ulcer, evaluated as 
20 percent disabling prior to September 11, 1998 and 40 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran evidently had active military service from 
February 1943 to August 1944.  This matter comes to the Board 
of Veteran's Appeals (Board) on appeal from an October 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been met.

2. Since April 1995, the veteran's postoperative residuals of 
a subtotal gastric resection for duodenal ulcer are 
manifested by severe postgastrectomy syndrome 
symptomatology that includes frequent and severe chronic 
diarrhea, nausea, pernicious anemia and weight loss.


CONCLUSION OF LAW

The schedular criteria for a rating of 60 percent, since 
April 1995, for postoperative residuals of a subtotal gastric 
resection for duodenal ulcer are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7308 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for residuals of 
a subtotal gastric resection for duodenal ulcer is plausible 
and capable of substantiation and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran with respect to his claim is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected residuals of a subtotal gastric resection for 
duodenal ulcer, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Service connection for a duodenum ulcer was granted by the RO 
in a September 1944 rating decision that awarded a 10 percent 
disability evaluation.  A 60 percent disability evaluation 
for subtotal gastric resection was assigned by the RO in May 
1956 based, in large part, upon private medical records that 
showed the veteran underwent a subtotal gastric resection in 
December 1955.  A March 1962 rating action assigned a 40 
percent evaluation for the veteran's residuals of a subtotal 
gastric resection for duodenal ulcer based upon an October 
1961 VA examination report indicating that he had gained 
weight and shown improved gastrointestinal symptomatology 
since last examined.  In November 1963, the RO assigned a 20 
percent disability evaluation based upon review of an October 
1963 VA examination report that showed the veteran was well 
nourished and did not appear ill.  

The RO received the veteran's claim for an increased rating 
in April 1995.  Associated with the claims file are VA and 
private medical records and examination reports, dated from 
1992 to 1999.

The veteran, who was 69 years old, was hospitalized in 
October 1993 for severe weakness, according to a private 
hospital discharge summary.  He had a history of short gut 
syndrome and had undergone ileal resection and partial right 
colectomy in December 1992.  After surgery the veteran had 
significant diarrhea and weight loss.  The veteran did well 
but had stopped taking antidiarrheal medication and vitamin 
and electrolyte supplements that caused severe diarrhea.  He 
stopped eating in an attempt to control the diarrhea.  While 
hospitalized the veteran developed normocytic anemia 
secondary to multiple phlebotomies.  He was stabilized and 
discharged.  Discharge diagnoses included severe hypokalemia, 
dehydration, acute renal failure, rhabdomyolysis, short gut 
syndrome and anemia.

The veteran was privately hospitalized again from April to 
May 1994 due to progressive muscular weakness.  According to 
the discharge summary, the veteran was prone to severe 
electrolyte abnormalities because of his chronic diarrhea and 
had been hospitalized for similar reasons in October 1993.  
He was noncompliant with taking prescribed medication.  While 
hospitalized, the veteran was treated for severe electrolyte 
disturbance and rhabdomyolysis and Klebsiella bacteremia and 
pneumonia.

In a May 1995 statement, Edward M. Jung, M.D., said that the 
veteran was his patient and had short gut syndrome, secondary 
to terminal ileum and ileocecal valve resection in December 
1992, secondary to a strangulated internal hernia.  Since the 
surgery, Dr. Jung said the veteran had chronic diarrhea and 
electrolyte disturbances.  As of November 1994, the veteran's 
medications included Lomotil, Os-Cal, Ferrous Sulfate, multi-
vitamin, Magnesium Oxide, Lactase and Potassium.

VA outpatient gastrointestinal (GI) laboratory records dated 
in May 1995 reflect the veteran's complaints of chronic 
diarrhea.  The records include an assessment of chronic lower 
GI bleed and a colonoscopy was recommended.

The veteran underwent VA examination for his stomach in May 
1995.  According to the examination report, he had a history 
of partial gastrectomy done in 1959 that was currently 
asymptomatic, but three years ago he had six feet of his 
large bowel removed.  Following that surgery, the veteran 
began to have daily diarrhea and described having two bouts 
of diarrhea a day, comprised of four or five episodes of 
watery stool.  He had diarrhea after eating and currently 
prescribed medication was not effective.  The veteran denied 
nausea or vomiting, but reported anorexia and weight loss.  
He weighed 146 pounds, but prior to surgery had weighed up to 
190 pounds.  Objectively, the veteran was in no apparent 
distress, but there was some evidence of chronic malnutrition 
such as temporal wasting.  There was no muscle atrophy.  
Examination of the veteran's abdomen revealed normal bowel 
sounds, with nontender and nondistended abdomen.  There was a 
vertical surgical scar extending from the upper portion of 
the left upper quadrant to the lower portion of the left 
lower quadrant across the entire length of the abdomen.  
There were no masses and no guarding or rigidity.  Diagnoses 
included postoperative diarrhea, most likely attributable to 
resection of the large amount of the colon compromising to 
capacity of the GI tract resulting in diarrhea post 
prandially.  The veteran was scheduled for a colonoscopy.

According to a June 1995 VA endoscopy report, a colonoscopy 
for hematochezia showed normal mucosa to ileum with normal 
ileocolonic anastomosis and no obvious source for blood loss.  
No significant internal hemorrhoids were seen.

A February 1996 VA endoscopic report noted that an 
esophagogastroduodenoscopy  (EGD) for weight loss, anorexia 
and dyspepsia showed mild to moderate streaking gastritis and 
fundus and moderate erythema and friability in antrum.  There 
were no ulcers and anastomosis was within normal limits.  A 
March 1996 VA radioisotope laboratory report showed normal 
Stage II Shilling's test (evidently for anemia) and normal 
absorption of B-12 with intrinsic factor.

The veteran underwent VA examination for his stomach in May 
1996.  The examination report reflects his subjective 
complaints of diarrhea that came on soon after eating, lasted 
for approximately two to three hours and occurred whenever he 
ate.  He also complained of an intermittently decreased 
appetite over the past fifteen years and occasional abdominal 
pain that occurred every two or three weeks and lasted about 
one week.  The veteran said eating worsened his abdominal 
symptoms.  He denied having nausea and vomiting but said he 
got nauseated in a crowd and often vomited what he ate or 
drank in that situation.  The veteran denied any hematemesis 
or melena and said his stool color was yellowish-brown.  
Objectively, the veteran was 5'3" tall and weighed 150 
pounds.  His abdomen had a well-healed scar to the left of 
the midline.  The abdomen was soft and nondistended, there 
was some tenderness in the left upper and lower quadrant to 
palpation and bowel sounds were normal.  There were no masses 
and no organomegaly present.  Laboratory results showed red 
blood cells and hematocrit below normal.  The diagnosis was 
intestinal malabsorption with diarrhea secondary to previous 
partial gastrectomy, small bowel resection and partial 
colectomy.

At his June 1996 personal hearing at the RO, the veteran 
testified to having bouts of diarrhea shortly after eating 
that lasted six or seven hours.  He ate small snacks to avoid 
having a bloated feeling and took liquid supplements to 
maintain his weight.  The veteran felt weak and described his 
overall health as terrible.  He had his current symptoms for 
the last seven or eight years and testified that he did not 
have diarrhea until his bowel resection.  The veteran said he 
was 5'7" tall and weighed 150 pounds.  He also experienced 
fevers, especially in the evenings and described his body as 
feeling hot.

The veteran was hospitalized by VA from December 1997 to 
January 1998 with a complaint of dizziness and 
disorientation.  He also complained of anorexia and had no 
desire to eat, did not experience nausea or vomiting and was 
repulsed by food.  The veteran was treated for several 
problems during his hospital stay, including acute on chronic 
renal failure, dizziness and disorientation (that the veteran 
denied after rehydration) and anorexia.  An upper and lower 
GI series and a computerized tomography (CT) scan of the 
abdomen were all negative.  The veteran had a history of 
peptic ulcer disease and was maintained on medication without 
further abdominal complaints.  The veteran's history of 
chronic diarrhea, secondary to short gut syndrome was treated 
with medication and had improved during the hospital course. 

The veteran underwent VA examination in September 1998 and 
said he underwent a partial gastrectomy for ulcer disease in 
1959 after which he had intermittent problems with nausea, 
abdominal pain and mild diarrhea.  After the 1992 ileum 
resection the veteran had increased difficulties with chronic 
diarrhea.  He described decreased appetite and weight loss, 
from 175 in 1992 to his current weight of 145.  The veteran 
ate one meal daily and snacked to avoid the bloating and 
nausea he experienced when he ate.  He said food smells often 
triggered nausea but he denied vomiting and said his symptoms 
worsened after eating.  The veteran denied hematemesis and 
had occasional nagging, burning pain in the chest with food.  
He veteran had three to four episodes of diarrhea daily 
accompanied by occasional cramping.  He took antimotility 
agents and H2 blockers for years to control these symptoms 
but felt limited in his ability to go out in public.  The 
veteran's several prior hospitalizations after his initial 
surgery were noted in the examination report and his nine 
different prescribed medications were listed.  

Objectively, the veteran was a thin, anxious appearing man 
who weighed 150 pounds.  His abdomen was soft and he had a 
very mild, diffuse discomfort to palpation.  There was no 
organomegaly.  The veteran had normal capillary refill and no 
other signs of anemia.  According to the examination report, 
a February 1996 EGD showed gastritis of the body and fundus 
of the stomach secondary to bile reflux, a June 1995 
colonoscopy showed normal colon to the site of the surgical 
resection and in March 1996 the veteran had a normal 
Shilling's test (for anemia).  Diagnoses included status post 
partial gastrectomy secondary to peptic ulcer disease with 
symptoms of chronic nausea and gastritis requiring H2 
blockers, chronic diarrhea that seemed to be related to 
ileocecal diarrhea that may also be related to excess bile 
secretion, hypertension and mild anemia, secondary to 
gastrointestinal disorders.

VA hospitalized the veteran from November to December 1998.  
He was admitted with a history of several days of confusion.  
He had been admitted for a similar episode in January 1998 
with resolution of mental status changes after rehydration.  
While hospitalized, the veteran was treated for multiple 
problems including mental status changes, dehydration, 
metabolic acidosis, urinary retention, hypertension, 
thrombocytopenia, diarrhea and pernicious anemia.  The 
discharge summary notes that the veteran had a history of 
partial gastrectomy and, as a result, developed pernicious 
anemia.  

In a December 1998 rating action, the RO awarded a 40 percent 
disability evaluation effective from September 11, 1998, the 
date on which the veteran's weight loss and anemia were 
manifested. 

VA outpatient records dated in January and February 1999 
indicate that the veteran underwent treatment for a prostate 
problem.  When hospitalized in February 199, his principal 
diagnoses included mental status changes secondary to 
dehydration, acute and chronic renal failure, hypertension 
and chronic diarrhea.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's condition is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Under Diagnostic Code 7305 (duodenal 
ulcer), a 40 percent disability evaluation is awarded where 
the veteran presents a moderately severe duodenal ulcer, that 
is less than severe, but with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 
7305.  A 60 percent disability evaluation, that is the 
maximum allowed, is awarded where the veteran presents a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and with manifestations of anemia and 
weight loss productive of definite impairment of health.  Id.

Under Diagnostic Code 7308 (postgastrectomy syndrome), a 40 
percent rating is warranted for moderate postgastrectomy 
syndrome, less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 
7308.  A 60 percent rating is warranted for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id.

When evaluating coexisting abdominal conditions, the Board is 
mindful that, pursuant to 38 C.F.R. § 4.113 (1999), there are 
diseases of the digestive system that, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbance in nutrition.  
Consequently, certain coexisting diseases in this area, do 
not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. § 4.14.  The principle 
relating to pyramiding proclaims that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service 
connected disease or injury in establishing the service 
connected rating, and the rating of the same manifestation 
under different diagnoses, is to be avoided.  Id.

Ratings under diagnostic codes pertaining to the digestive 
system, specifically Diagnostic Codes 7301 to 7329, inclusive 
and 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with the rating 
elevated to the next higher evaluation where the severity of 
the overall disability warrants such evaluation.  Id.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records. 38 C.F.R. § 4.112 (1999).

Upon review of the medical evidence, it is the Board's 
conclusion that a 60 percent evaluation is warranted under 
Diagnostic Code 7308, since April 1995, when the RO received 
his claim.  Although the veteran reported significant weight 
loss and there was at least one report of malnutrition, the 
record does not corroborate such symptomatology.  However, 
due to the frequency and severity of the symptoms from the 
service-connected disability that are currently present, the 
Board finds that the veteran's service-connected disability 
is more productive of severe impairment and a 60 percent 
evaluation for postoperative residuals of a subtotal gastric 
resection for duodenal ulcer is warranted since April 1995.  
The Board notes that the veteran repeatedly reported symptoms 
of severe nausea and he testified to feeling hot.  Two VA 
examiners have attributed the veteran's debilitating 
diarrhea, at least in part, to his service-connected partial 
gastrectomy and the most recent VA examiner diagnosed chronic 
diarrhea that may be related to excess bile secretion.  The 
veteran was also repeatedly hospitalized for complications 
associated with chronic diarrhea and severe nausea.  
Moreover, when hospitalized by VA in November and December 
1998, the veteran was noted to have a history of pernicious 
anemia developed as a result of a partial gastrectomy.  
Notwithstanding that some of the veteran's current symptoms 
stem from a nonservice-connected problem, i.e., his bowel 
resection, the Board is, nonetheless, of the opinion that the 
medical evidence of record is persuasive and that, with 
resolution of the benefit of the doubt in the veteran's 
favor, a 60 percent disability rating from April 1995 is 
warranted for postoperative residuals of a subtotal gastric 
resection for duodenal ulcer.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7308.  

Moreover, the Board agrees with the RO that the evidence does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1)(1998).  There 
has been no showing that service-connected disability alone 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In this 
case, while the veteran has been repeatedly hospitalized, the 
record does not demonstrate that his postoperative residuals 
of partial gastrectomy of duodenal ulcer alone is productive 
of such impairment and the Board finds that the demonstrated 
symptomatology is clearly contemplated by the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 60 percent, from April 1995, is 
granted for postoperative residuals of a subtotal gastric 
resection for duodenal ulcer, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

